IN THE SUPREME COURT OF IOWA
                           No. 74 / 06-0549

                         Filed August 18, 2006


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

THEODORE M. MEGGERS,

      Respondent.


      On review of the findings and recommendations of the Grievance

Commission.



      The Grievance Commission of this court found that respondent

attorney violated the Iowa Code of Professional Conduct for Lawyers and

recommended a suspension of license. LICENSE SUSPENDED.



      Charles L. Harrington and Laura Roan, Des Moines, for complainant.



      No appearance for respondent.
                                        2

CARTER, Justice.

      This is a review under Iowa Court Rule 35.10 of the findings and

recommendations of the Grievance Commission concerning respondent-

attorney Theodore M. Meggers. The commission found that respondent has

violated the Iowa Code of Professional Responsibility for Lawyers by (1)

neglecting his professional responsibility to a client by failing to file a notice

of appeal as directed by the client following an operating-while-intoxicated

conviction, and (2) failing to respond to the Iowa Supreme Court Attorney

Disciplinary Board’s inquiry concerning that alleged neglect.                The

commission has recommended that respondent’s license be suspended for

an indeterminate period of time with no possibility of reinstatement for at

least three months.

      The chronology of significant events was as follows: On October 14,

2003, the Disciplinary Board was advised by a district associate judge that

a client of respondent who had been convicted of operating a motor vehicle

while intoxicated had been ordered to serve his sentence, notwithstanding

his filing of an appeal bond, because respondent failed to file a notice of

appeal after having been directed to do so by the client. On November 1,

2003, the Disciplinary Board wrote to respondent seeking his explanation
with respect to the judge’s complaint. That communication was sent by

certified mail with return receipt requested, and respondent receipted for

the mailing.

      When no response was received from respondent, the Disciplinary

Board sent additional mailings requesting a response that were mailed on

November 24, 2003, and December 3, 2003. Both of those communications

were returned by postal authorities with the explanation that the post office

box to which they had been mailed (respondent’s mailing address furnished

to the Iowa Client Security and Disciplinary Commission) had been closed,
                                      3

and no forwarding address had been provided.           As a result of these

circumstances, the Disciplinary Board filed a formal complaint against

respondent and made service on the clerk of the supreme court as

permitted by Iowa Court Rule 36.6(3). The clerk’s mailing of a copy of the

complaint to respondent was returned and marked undelivered.

      The Grievance Commission staff made informal efforts to locate

respondent, but proceeded to a hearing without him. Because respondent

had not answered the complaint, the allegations contained therein were

deemed admitted by the Grievance Commission.               Based on those

admissions, the Grievance Commission found that respondent had violated

DR 6—101(A)(3) of the Iowa Code of Professional Responsibility for Lawyers

by neglecting a client’s legal matter and violated DR 1—102(A)(5) of that

code by failing to respond to the inquiries of the Disciplinary Board. We

find the record fully supports that finding. The Grievance Commission

recommended that respondent’s license be suspended for three months.

We note, as did the commission, that his license is currently under

suspension for failure to comply with the continuing legal education

requirements.

      Appropriate discipline depends on the nature of the alleged violations,
the need for deterrence, the protection of the public, the maintenance of the

reputation of the bar as a whole, and the attorney’s fitness to continue in

the practice of law. Comm. on Prof’l Ethics & Conduct v. Havercamp, 442
N.W.2d 67, 69 (Iowa 1989). We are satisfied that the period of suspension

recommended by the Grievance Commission represents an appropriate

discipline to be imposed for respondent’s ethical violations.

      We suspend respondent Theodore M. Meggers’ license to practice law

in this state indefinitely with no possibility of reinstatement for three

months following the filing of this opinion. The suspension shall apply to all
                                     4

facets of the practice of law. See Iowa Ct. R. 35.12(3). Upon application for

reinstatement, respondent shall have the burden to prove he has not

practiced law during the period of suspension and that he has in all other

ways complied with Iowa Court Rule 35.21. Costs are assessed against the

respondent. See Iowa Ct. R. 35.25(1).

      LICENSE SUSPENDED.